Citation Nr: 0719416	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from November 1988 to December 
1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied reopening the previously denied 
claim for service connection for a low back disorder.

This matter was previously before the Board in July 2005, 
when it was remanded for additional development.


FINDINGS OF FACT

1.  In November 1997, the RO denied the claim of entitlement 
to service connection for a low back disorder.  The veteran 
did not appeal.

2.  Evidence received since the November 1997 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for a low back 
disorder, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1997 RO decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
20.1103 (2006).

2.  Subsequent to the November 1997 RO decision that denied 
entitlement to service connection for a low back disorder, 
new and material evidence sufficient to reopen the claim was 
not received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2006).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
appellant from VA dated in November 2002, December 2002, 
February 2003, March 2003, April 2003, November 2003, August 
2005, and March 2006.  The appellant was told of what was 
required to substantiate her claim to reopen the previously 
denied claim, and of her and VA's respective duties, i.e., 
that VA would attempt to get any additional records that she 
identified as being helpful to her claim.  The letters 
provided the appellant with notice of what evidence and 
information was necessary to reopen her previously denied 
claim and to establish entitlement to the underlying claim 
for the benefits sought on appeal.  See Kent v. Nicholson, 20 
Vet App 1 (2006).  She was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the RO.  The RO stated that it was giving her 
the opportunity to submit additional evidence or request 
assistance prior to making a decision.

Since the appellant's claim to reopen a previously denied 
claim was denied by the RO and is also being denied by the 
Board, as discussed herein, there is no potential effective 
date or disability rating issue that would warrant additional 
notice as to that issue.  See the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  The 
content of the subsequent notice provided to the appellant 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2006). The 
veteran's relevant VA medical treatment records have been 
obtained, as discussed below.  In its July 2005 Remand, the 
Board directed the RO to obtain additional service medical 
records and private medical treatment records.  Such efforts 
have been undertaken, albeit unsuccessful, and there is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Here, obtaining a medical opinion is not 
required because the appellant has not submitted any new and 
material evidence that is sufficient to reopen the claim, and 
the duty to assist in the development of the claim is not 
therefore triggered.  See 38 U.S.C.A § 5103A(f) (Providing 
that nothing as to VA's duty to assist shall be construed to 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible. Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Low back disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Although not shown in service, service connection may still 
be granted for arthritis  when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).   Service connection may be 
also granted for any disease first diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 4.3 (2006).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A new regulatory definition of new and material evidence 
became effective on August 29, 2001.  See 66 Fed. Reg 45620 
(2001). Those provisions are only applicable to claims filed 
on or after August 29, 2001.  As the veteran's claim of new 
and material evidence was received in January 2002, the new 
regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in November 1997, the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.  At the time of this decision, the 
veteran's service medical records were not of record.  

The medical evidence of record did include private medical 
records from the Esperanza Health Center dated in April 1997 
which showed that the veteran reported a two year history of 
low back pain.  She added that she had a history of low back 
pain since age 12, but that the pain had been worse in the 
preceding two years.  The assessment was low back pain, with 
a history of scoliosis, likely worsened by weight gain.  

A subsequent medical treatment record from Esperanza Health 
Center dated later in April 1997 showed that the veteran 
reported continued symptoms as above.  The assessment was 
mild scoliosis with chronic low back pain.

A VA examination report dated in August 1997 showed that the 
veteran reported periodic low back pain secondary to lifting 
during her period of active service.  The diagnosis was 
chronic recurrent lumbosacral strain with mild decreased 
range of motion.

In its decision, the RO determined that there was no 
relationship between any asserted current low back disability 
and service.  The RO reasoned that there was no evidence of a 
low back disease or injury in service, and no evidence of 
continuity of treatment since service.  The veteran was 
notified of this decision and of her appellate rights by 
letter dated on November 6, 1997.  She did not appeal this 
decision, thus the denial became final. 38 U.S.C.A. §§ 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequent to the November 1997 decision, the additional 
evidence of record included a copy of service personnel 
records of the veteran, and a copy of her enlistment report 
of medical examination dated in November 1988 which revealed 
that upon clinical evaluation, her spine and other 
musculoskeletal system were normal.

In her Appeal To Board Of Veterans' Appeals (VA Form 9) dated 
in May 2004, the veteran asserted that her lumbosacral strain 
began in January 1989 while in service.  She described 
injuring her back when hiking while carrying back gear, for 
which she was treated in Fort Jackson, South Carolina.  She 
added that she had been having chronic low back pain ever 
since.

Private medical treatment records from the Commonwealth of 
Puerto Rico, State Insurance Fund, Inc., dated from September 
2002 to February 2003, show that the veteran received 
intermittent treatment for a lumbosacral strain sustained in 
an apparent work-related incident.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a low back disorder.  The November 1988 
entrance report of medical examination, along with the 
September 2002 to February 2003 medical treatment records 
from the Commonwealth of Puerto Rico, State Insurance Fund, 
Inc., although not previously of record, do not by themselves 
or when considered with previous evidence of record, relate 
to the fact that the veteran currently has a low back 
disorder that is the result of her period of active service.  
Additional evidence, which consists of records that do not 
indicate that a condition is service connected, is not new 
and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).  
This evidence does not link the veteran's current low back 
pain to service, but rather established that it may have been 
the result of a post-service work-related injury.

Likewise, the veteran's contentions concerning the 
relationship between a currently manifested low back disorder 
and service are not new.  Her statements are essentially a 
repetition of her previous assertions that were before the RO 
in November 1997, and are basically cumulative and not new.  
See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such condition are not competent.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

Accordingly, the Board finds that the evidence received 
subsequent to November 1997 is not new and material and does 
not serve to reopen the claim for service connection for a 
low back disorder.  38 C.F.R. § 3.156(a) (2006).


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a low back disorder is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


